Jenkins, J.
(After stating the foregoing facts.) It is insisted by the defendants that the- trial court erred in refusing to charge the jury as follows: “If you believe, from the evidence, that the plaintiff was employed by defendants to prepare plans, specifications, and estimates, then I charge you that this would be an entire contract, and that unless the plaintiff in good faith and with reasonable care and skill performed all of the contract, then hfe cannot recover on any part of the contract.” So far as appears from the evidence adduced upon the trial of this case, the plans and specifications furnished by the plaintiff conformed in every respect to the requirements of the contract; and while the defendants introduced testimony tending to show that the estimates furnished by the plaintiff were inaccurate, the undisputed evidence shows that the plans, specifications, and -estimates as furnished were accepted, retained, and used by the defendants in the erection and completion of the building for which they were furnished, and that no complaint was made with reference thereto until the present suit was instituted. There was ample evidence to support the verdict; and, under- the rulings stated in the -headñotes, and the facts of this case, the court did not err in refusing to give to the-jury the charge requested by ■ the defendants. The ruling made by the Supreme Court in Spalding County v. Chamberlin, 130 Ga. 649, (61 S. E. 333), is not in conflict with the holding here made, since that ease was not-an action on a quantum meruit, where there was acceptance and use of a portion of the agreed service, but was a suit based upon contract, where no such fact of use and acceptance was shown.
The other exception, which is taken to the charge given, is governed by the same principle, and the charge is not subject to the criticism made.

Judgment affirmed.

Wade, C. J., and Luke, J., concur.